DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 19 November 2021. 
Claims 1-18 are currently pending and being examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire (US 2007/0253864) in view of Buchner (DE3717916), further in view of Vanderbush (US 2009/0288977)

In regards to Claim 1, Maguire teaches a packaging method for packaging elastomer parts, comprises the following steps: 
packaging one or more parts (instruments 56; Fig. 3) in at least one primary bag (instrument pouch 200; Fig. 6) made of material that is substantially permeable to (“The open cellular nature of material 10 from which pouch 200 is made allows the sterilizing agent, such as hydrogen-peroxide vapor and plasma, to pass through the tray and the instrument pouch to sterilize the article” ¶[0063]); 
packaging said at least one primary bag in a substantially rigid support member (tray 54; Fig. 3) so as to form a unit (“An instrument pouch 200 for containing an article in the tray 54 of a sterilization unit” ¶[0062]); 
vapor-sterilizing said unit (“An instrument pouch 200 for containing an article in the tray 54 of a sterilization unit, such as a hydrogenperoxide gas plasma sterilization unit” ¶[0062]).
Maguire does not expressly teach packaging and sterilizing one or more elastomer parts and wherein the at least one primary bag fully surrounds the one or more elastomer parts and only the one or more elastomer parts are contained in the at least one primary bag. 
However, Buchner teaches packaging and sterilizing one or more elastomer parts (items to be sterilized 2; Fig. 2; “for example rubber stoppers for infusion solution containers” p. 4) and wherein the at least one primary bag fully surrounds the one or more elastomer parts (see Fig. 2 showing stoppers fully enclosed by the primary bag) and only the one or more elastomer parts are contained in the at least one primary bag (see Fig. 2 showing stoppers fully enclosed by the primary bag and only elastomer stoppers are located within the primary bag).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the method 
Maguire and Buchner does not expressly teach following vapor sterilizing, packaging said sterilized unit in at least one secondary bag, with a vacuum being applied between said at least one primary bag and said at least one secondary bag. 
However, Vanderbush teaches following vapor sterilizing (“the vials 16, tray 14 and bag 12 are otherwise conditioned for sterilization prior to being inserted into the bag 12.” ¶[0059]), packaging said sterilized unit in at least one secondary bag (vacuum bag 12), with a vacuum being applied between said unit and said at least one secondary bag (“In an assembled configuration, the air impervious flexible film 12 completely surrounds the tray 14 and the medical containers 16 and the internal cavity 12a is evacuated to a predetermined vacuum level below atmospheric pressure.” ¶[0038]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the method of Maguire and Buchner, by packaging the sterilized unit in a vacuum bag, as taught by Vanderbush, to prevent damage during shipping. (“The sealed flexible film 12 with the tray 14 and plurality of vials 16 therein may be transported without significant movement of the vials 16 because the atmospheric pressure on the flexible film 12 consolidates and holds the vials 16 in position in the tray 14. Accordingly, the vials 16 generally do not move during shipment, reducing the likelihood that the vials 16 rub up against each other and potentially damage each other.” Vanderbush ¶[0054]) 

In regards to Claim 14, Maguire as modified by Buchner and Vanderbush teaches the method according to claim 1, wherein the parts are stoppers for pharmaceutical containers (Vanderbush: 16a).

In regards to Claim 15, Maguire as modified by Buchner and Vanderbush teaches method according to claim 1, wherein the at least one primary bag directly contacts an interior surface of substantially rigid support member (Maguire: See Fig. 3 showing tray liner 50 or pouch 200 in direct contact with tray 54).

In regards to Claim 2, Maguire teaches a packaging device for packaging elastomer parts (instruments 56; Fig. 3), the device comprises at least one primary bag (instrument pouch 200; Fig. 6), made of material that is permeable to vapor (“The open cellular nature of material 10 from which pouch 200 is made allows the sterilizing agent, such as hydrogen-peroxide vapor and plasma, to pass through the tray and the instrument pouch to sterilize the article” ¶[0063]), one or more parts contained in the at least one primary bag (Fig. 6), said at least one primary bag being packaged with a substantially rigid support member (tray 54; Fig. 3) so as to form a sterilized unit (“An instrument pouch 200 for containing an article in the tray 54 of a sterilization unit” ¶[0062]).
Maguire does not expressly teach packaging and sterilizing one or more elastomer parts and wherein the at least one primary bag fully surrounds the one or more elastomer parts and only the one or more elastomer parts are contained in the at least one primary bag.. 
(items to be sterilized 2; Fig. 2; “for example rubber stoppers for infusion solution containers” p. 4) and wherein the at least one primary bag fully surrounds the one or more elastomer parts (see Fig. 2 showing stoppers fully enclosed by the primary bag) and only the one or more elastomer parts are contained in the at least one primary bag (see Fig. 2 showing stoppers fully enclosed by the primary bag and only elastomer stoppers are located within the primary bag).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the method of Maguire, by sterilizing elastomer parts, as taught by Buchner, for use in medical equipment to ensure they are properly sterilized to prevent containments. 
Maguire and Buchner does not expressly teach said sterilized unit packaged in at least one secondary bag with a vacuum between said at least one primary bag and said at least one secondary bag. 
However, Vanderbush teaches said sterilized unit (“the vials 16, tray 14 and bag 12 are otherwise conditioned for sterilization prior to being inserted into the bag 12.” ¶[0059]) packaged in at least one secondary bag (vacuum bag 12) with a vacuum between said unit and said at least one secondary bag (“In an assembled configuration, the air impervious flexible film 12 completely surrounds the tray 14 and the medical containers 16 and the internal cavity 12a is evacuated to a predetermined vacuum level below atmospheric pressure.” ¶[0038]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the method 

In regards to Claim 9, Maguire as modified by Vanderbush and Buchner teaches the device according to claim 2, wherein said support member is an open chamber (Maguire: tray 54 see Fig. 3 showing it has a top opening).

In regards to Claim 10, Maguire as modified by Vanderbush and Buchner teaches the device according to claim 2, wherein said support member (Vanderbush: tray 14) is a closed chamber (Vanderbush: “Glass syringes 16' packed in the nesting plate 45 and tray 14', in the manner shown in FIG. 6, are typically sealed in the tray 14' with a permeable lid (not shown) that allows the penetration of a sterilant vapor and can be peeled back to gain access to the glass syringes 16'.” ¶[0069]). 

In regards to Claim 11, Maguire as modified by Vanderbush and Buchner teaches the device according to claim 2, wherein said support member (Vanderbush: tray 14) is made, at least in part, of a material that is permeable to vapor (Vanderbush: permeable lid ¶[0069]). 

In regards to Claim 12, Maguire as modified by Vanderbush and Buchner teaches the device according to claim 2, wherein said support member is made of a material that is impermeable (Maguire: “The base 52 of the sterilization tray 54 may be solid or perforated, as is known in the art.” ¶[0054]).

In regards to Claim 13, Maguire as modified by Vanderbush and Buchner teaches the device according to claim 2, wherein said support member (Maguire: tray 54) includes at least one opening through which vapor passes (Maguire: “The base 52 of the sterilization tray 54 may be solid or perforated, as is known in the art.” ¶[0054]).

In regards to Claim 16, Maguire as modified by Vanderbush and Buchner teaches the device according to claim 2, wherein the parts are as stoppers for pharmaceutical containers (Vanderbush: 16a).

In regards to Claim 18, Maguire as modified by Vanderbush and Buchner teaches the device according to claim 2, wherein the at least one primary bag directly contacts an interior surface of substantially rigid support member (Maguire: See Fig. 3 showing tray liner 50 or pouch 200 in direct contact with tray 54).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Maguire as modified by Vanderbush and Buchner, further in view of Nicolais (US 6,161,695).

In regards to Claim 3, Maguire as modified by Vanderbush and Buchner teaches the device according to claim 2, wherein said at least one primary bag (Maguire: 200). 
Maguire as modified by Vanderbush does not expressly teach said at least one primary bag is made entirely, or in part, out of Tyvek®.
However, Nicolais teaches said at least one primary bag is made entirely, or in part, out of Tyvek®.
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Maguire as modified by Vanderbush, by using Tyvek®, as taught by Nicolais, for reduction of moisture and being permeable to allow vapor sterilization. 

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire as modified by Vanderbush and Buchner, further in view of Kano (US 2012/0328219).

In regards to Claim 4, Maguire as modified by Vanderbush and Buchner teaches the device according to claim 2, wherein said secondary bag (Vanderbush: 12). 
Buchner does not expressly teach said bag comprises a plurality of layers, in particular a three-layer or four-layer structure.
However, Kano teaches a bag comprises a plurality of layers (sheet 70), in particular a three-layer (Fig. 5 showing a three-layer bag configuration).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Maguire as modified by Vanderbush, by using a plurality of layers, as taught by Kano, for gas barrier properties and light-blocking properties to prevent intrusion of the external air and chemical resistance. (Kano ¶[0027])

In regards to Claim 5, Maguire as modified by Vanderbush, Buchner, and Kano teaches the device according to claim 4. Kano teaches wherein said multilayer secondary bag (70) includes a layer made of aluminum (aluminum foil layer 703).

In regards to Claim 6, Maguire as modified by Vanderbush, Buchner, and Kano teaches the device according to claim 5. Kano teaches wherein said multilayer secondary bag (70) comprises a three-layer structure (Fig. 4 shows at least 3 layers) with an inner layer made of polyamide (polyamide resin film layer 702), a layer made of aluminum ( aluminum foil layer 703), and an outer layer made of polyethylene (polyethylene terephthalate resin film layer 704).

In regards to Claim 7, Maguire as modified by Vanderbush, Buchner, and Kano teaches the device according to claim 5. Kano teaches wherein said multilayer secondary bag (70) comprises a four-layer structure (Fig. 4 shows 4 layers) with an inner layer made of polyethylene terephthalate (polyethylene terephthalate resin film layer 704), a layer made of aluminum (aluminum foil layer 703), a layer made of polyamide (polyamide resin film layer 702), and an outer layer made of polyethylene (polyethylene resin film layer 701).

In regards to Claim 8, Maguire as modified by Vanderbush, Buchner, and Kano teaches the device according to claim 4. Kano wherein said multilayer secondary bag (70) comprises a three-layer structure with an inner layer made of polyethylene (polyethylene resin film layer 702), a layer made of polyamide (polyamide resin film layer 702), and an outer layer made of polyethylene (polyethylene resin film layer 701).

In regards to Claim 17, Maguire as modified by Vanderbush, Buchner, and Kano teaches the device according to claim 4, wherein the plurality of layers form a three-layer (Kano: Fig. 5 showing a three-layer bag configuration) or four-layer structure (Kano: Fig. 4 showing a four-layer bag configuration).

Response to Arguments
Applicant's arguments filed 19 November 2021 have been fully considered but they are not persuasive. 
Applicant’s Arguments: 
“To be sure, at page 4, the grounds of rejection merely allege "to ensure they are properly sterilized to prevent containments." However, this allegation is conclusory, fails to account for how McGuire is deficient in this regard, and legally insufficient to satisfy the specificity required for a reasoned known rational. "Sound administrative procedure requires that the agency apply the law in accordance with statute and precedent. The agency tribunal must make findings of relevant facts, and present its reasoning in sufficient detail that the court may conduct meaningful review of the agency action." In Re Sang-su Lee, 277 F.3d 1338 (Fed. Cir. 2002). "The need for specificity pervades this authority. See, e.g., In re Kotzab, 217 F.3d 1365, 1371, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) ('particular findings must be made as to the reason the skilled artisan, with no knowledge of the claimed invention, would have selected these components for combination in the manner claimed')." Id "Conclusory statements ... do not fulfill the agency's obligation .. " Id” (Remarks p. 7)
Examiner’s Response: 
The motivation used by Examiner is “for use in medical equipment to ensure they are properly sterilized to prevent containments”. (Office Action p. 4). It is well known in the art, that medical equipment must be properly sterilized before being used. Both Maguire and Buchner teaches sterilizing various types of medical equipment, therefore are obvious to combine because they are in the same field and have the same result of sterilized medical equipment. Additionally, both Maguire and Buchner uses a bag that is substantially permeable to vapor. (Maguire ¶[0063]; Buchner p. 6). Therefore, it would be obvious to use the bag that fully surrounds the items to be sterilized of Buchner . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602.  The examiner can normally be reached on Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATIE L GERTH/Examiner, Art Unit 3731
/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731